 THE TEXASCOMPANY197pipeline at terminals in various cities many miles apart. Theemployees at each terminal are much more intimately connectedwith other employees in their own geographical areas who areengaged in distribution of petroleum products transported byothermeans, than they are with the other pipeline terminalemployees with whom the majority places them. The lack ofemployee interchange between the terminals, the absence ofcommon supervision over them, and the difficulties engenderedin bargaining by ignoring the Employer's administrative ar-rangements all convince us that a unit combining these threeterminals is inappropriate. Indeed, a fourth one is alreadyseparate.We would order elections in 3 separate units, each confinedto 1 terminal.THE TEXAS COMPANYandOILWORKERS INTERNATIONALUNION,CIO, Petitioner.Case No. 10-RC-2198.April 17,1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Morgan C.Stanford, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and MembersMurdockand Peterson].Upon the entire record in this case,"the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.4.ThePetitioner seeks a unit of all employees at theCompany'sTampa Sales Terminal. The requested unit in-cludes, together with operating and maintenance employees, agroup of clerical employees who have been bargained for as asingle unit since approximately 1937. The Employer contendsthat all the clerical employees should be excluded from the unit.The record discloses that the clerks in question are primarilyoffice clericals.Their duties are to check, prepare,and tabulatestock records and forms, keep records of equipment at the"The Employer'smotion to correct the record,received on February 16. 1953. and thePetitioner's response thereto(containing a request for modification of one correction re-quested by the Employer), received on February 20. 1953, are hereby granted, and the recordis hereby corrected as requested in themotionand response.104 NLRB No. 26.283230 0 - 54 - 14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDterminal, prepare loading outlines and billing, receive thecash receipts from the delivery men, and perform other dutiesof general office clerical nature. They rarely perform manualwork, and except for inventory and stock checking, they have aminimum of work contact with the operating and maintenanceemployees. It is apparent that the interests and working condi-tions of the office clerical employees are separate and distinctfrom those of the operating and maintenance employees. Weshall, therefore, establish the office clerical employees in aseparate unit, 2 notwithstanding their historical inclusion in asingle bargaining unit together with the operating and mainte-nance employees.IThere is also involved herein the unit placement of the follow-ing specific classifications of employees:Senior clerk McAtee: The Petitioner and the Employer bothcontend that this employee should be excluded from any unitfound appropriate herein, because he collects the cash receiptsfrom the delivery drivers andtherefore has a fiduciary relation-ship to the Employer. Upon these facts, we find no basis in therecord for excluding McAtee, and we shall accordingly includehim in the office clerical unit.4The dispatcher: The Petitioner contends the dispatcher is asupervisor of the terminal truckdrivers, because, among otherduties, he assigns their routes and work shifts. The recorddiscloses, however, that in making these assignments thedispatcher exercises little, if any, independent judgment;rather he follows closely the instructions of the terminalsuperintendent and assistant superintendent who determine thedrivers' routes and shifts in the first instance. We find, there-fore, that the dispatcher is not a supervisor, and in view of theessentially clerical nature of his duties, we shall include himin the office clerical unit.'The zone manager's steno-clerk: The Petitioner would ex-clude this employee from any unit found appropriate herein onthe ground that he has no community of interest with the othernonsupervisory employees at the terminal. The record showsthat this employee works under the direction of the zonemanager in a building separate from the other employees hereinvolved, that the zone manager and his steno-clerk are con-cerned entirely with sales, and that they have little contactwith the other personnel at the terminal who are engaged inthe distribution of the Employer's products. We shall thereforeexclude the zone manager's steno-clerk from any unit foundappropriate herein.In accordance with the foregoing, we find that the followinggroups of employees constitute separate units appropriate forthe purpose of collective bargaining within the meaning of Section9 (b) of the Act:2 Gulf Oil Corporation, 100 NLRB 1007.SKohler Company,93 NLRB 398.4American Locomotive Company,Alco Products Division,92 NLRB 115.SSocony-Vacuum Oil Company,Incorporated,100 NLRB 90. AMERICAN FACTORS, LTD. (HILO BRANCH),199(A) All employees of the Texas Company's Tampa, Florida,Sales Terminal, excluding office clerical employees, salesmen,professional employees, guards, and supervisors as defined inthe Act.(B) All office clerical employees of the Texas Company'sTampa, Florida, Sales Terminal, including senior clerkMcAteeand the dispatcher, but excluding the zone manager's steno-clerk, all other employees, guards, and supervisors as definedin the Act.[Text of Direction of Elections omitted from publication.]AMERICAN FACTORS, LTD. (HILO BRANCH), AMERICANFACTORS, LTD. (KONA BRANCH), HILO TRANSPORTA-TION & TERMINAL CO., LTD., HONOLULU IRON WORKSd/b/a HILO IRON WORKSandFEDERATION OF HAWAIIWORKERS (IND.), Petitioner. Cases Nos. 37-RC-163, 37-RC-164, 37-RC-165, and 37-RC-166. April 17, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeA.L.Wills,hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employers are -engagedincommercewithinthemean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employers.3.Questions affecting commerce exist concerning the repre-sentation of employees of the Employers within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The Intervenor urges that the petitions herein are barred byitscontractswith the Employers. The Employers took noposition on this issue.When the petition in Case No. 37-RC-166 was filed onJanuary 9, 1953, the proposed unit was covered by a contractbetween the Intervenor and Hilo Iron Works having an ex-piration date of January 27, 1953, and a 60-day automatic1The Intervenor,Miscellaneous Manufacturing and Service Workers, International Long-shoremen's and Warehousemen'sUnion, Local 155,requested,prior to thehearing, that thehearing officer disqualifyhimself becauseof alleged bias and, at the hearing, sought a con-tinuance on the groundthat thisrequest was still pending.We find thatthe hearing officerproperly refused todisqualify himself orto grant the continuance.See AngelusChevroletCo., 88 NLRB929..Moreover,we reject theIntervenor's contention, advancedin its brief, thatthe hearing officer's rulings at the hearing reflect biasor hostility toward theIntervenor.104 NLRB No. 22.